                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cv-00163-RJC-DCK

DARRYL EVANS-DIXON,                           )
                                              )
             Plaintiff,                       )
                                              )
              v.                              )
                                              )               ORDER
MRL PLUMBING, LLC and PATTY                   )
LOBDELL,                                      )
                                              )
             Defendants.                      )
                                              )
                                              )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Default

Judgment in the amount of $18,599.56, (Doc. No. 13), and the associated briefs and

exhibits. After Entry of Default, Defendant Lobdell filed for bankruptcy in the

District Court of South Carolina. That court sustained Plaintiff’s objection to

discharge of the claims in this action in bankruptcy and entered a default judgment

in that court against Lobdell. That Default Judgment is incorporated here against

both Defendants and is comprised of the following:

      (i)      $5,800 cumulatively for daily fines of $100 under 29 U.S.C.

               §§ 1021(d)(1), 1132(c)(3) from November 30, 2016 to January 27,

               2017 for failure to provide notice of non-payment of group health

               insurance premiums;

      (ii)     $1,718.78 for thirteen (13) insurance premiums deducted unlawfully

               under the NC Wage and Hour Act, N.C.G.S. §§ 95-25.22(a) and 95-



                                          1
                25.8(a), and unlawfully under ERISA, 29 U.S.C. §§ 1109; 1132(a)(2),

                in the total amount of $1550.25, plus interest of $168.53 accrued at

                8.00% per annum from the date of each unlawfully withheld amount

                under N.C.G.S. § 95-25.22(a);

      (iii)     liquidated damages of $1,718.78 under N.C.G.S. § 95-25.22(a1); and

      (iv)      attorneys’ fees and costs in the amount of $9,362.00 under 29 U.S.C.

                §1132(g) and N.C.G.S. § 95-25.22(d).

      IT IS THEREFORE ORDERED THAT the Court enter Default Judgment

against MRL Plumbing, LLC and Patty Lobdell, jointly and severally, in the

amount of $18,599.56. If either Default Judgment, in this Court or Bankruptcy

Court, is satisfied, then that will satisfy both judgments.

      SO ORDERED.


                                 Signed: April 24, 2019




                                             2
